DETAILED ACTION
Claims 10-18 were rejected in the Office Action mailed 7/28/2022.
Applicant filed a response, amended claims 10, 11, and 19, added new claims 21-24, and canceled claims 1-9 on 10/18/2022.
Claims 10-24 are currently pending.
Claims 10-18 and 21-24 are rejected and claims 19-20 are currently withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly amended claim 10 recites the limitation “copper added to the iron powder metal base in the form of at least one of pre- alloyed copper in the iron powder metal base and an admixed copper-containing powder metal such that the copper is 3.5 weight percent or more of the powder metal alloy composition, wherein the copper present in the powder metal alloy composition is partially pre-alloyed in the iron powder metal base and is partially in the admixed copper-containing powder metal that is admixed with the iron powder metal base, and wherein the copper pre-alloyed in the iron powder metal base is in a range of 1 to 3 weight percent of the powder metal alloy composition”. (emphasis added).
It is unclear whether claim 10 requires that the copper be added in either (1) one of the pre-alloyed iron powder and/or as an admixed copper-containing powder metal or (2) must be present in both the pre-alloyed in the iron powder and as an admixed copper-containing powder metal. The beginning of the above cited limitation states that the copper is in the form of at least one of two powder, meaning that the copper need not be present in both powders and that simply having an admixed copper-containing powder metal overlapping with the presently claimed amount will satisfy the entire limitation. Moreover, the second emphasized section suggests that only when copper is present in the pre-alloyed iron base powder, does the amount need to be 1-3 wt.%. It is unclear whether Applicant is requiring the copper be present in only one of the powders or in both. Clarification is required. 
Regarding dependent claims 11-18 and 21-24, these claims do not remedy the deficiencies of parent claim 10 noted above, and are rejected for the same rationale.
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-11, 13-18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Takiguchi et al. (US 2004/0182200 A1, hereinafter “Takiguchi”).

Regarding claims 10, 13, 15, 18, 21, 23, and 24, Takiguchi teaches an iron based sintered body having the following composition, in mass% (Takiguchi, [0010]):
Element
Present Invention (wt.%)
Takiguchi
Cu
3.5% or more
5-40%
C
0.1-1.0%
0.5-2.5%
Fe metal base
Remainder
Remainder

The amount of Cu in the composition of Takiguchi is greater than the lowest required amount as used in the present invention. Moreover, the amounts of copper and iron overlap with the ranges of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
Moreover, Takiguchi teaches a pure copper powder is preferably used as the raw material of the copper powder (Takiguchi, [0069]). Takiguchi also teaches that the iron based powder used is preferably a pure iron powder and/or a stainless steel powder, where the stainless steel powder contains 0.4 mass% or less (Takiguchi, [0066-0068]). 

Takiguchi also teaches that the iron based sintered body is excellent in enveloped casting with a light metal alloy, i.e., an aluminum alloy casting process (Takiguchi, [0002] and [0081]). Takiguchi additionally teaches that an iron based powder, a copper powder, a graphite powder, and a lubricant powder are mixed to form a mixed powder, then placed in a mold to form a green compact by press molding, then sintered to form a sintered body (Takiguchi, [0064-0066]). Moreover, Takiguchi teaches that copper enhances the strength of the iron based sintered body by solid solution in the matrix, is precipitated as a free Cu phase in the matrix, and reacts with the light metal alloy when the iron based sintered body is enveloped in the light metal alloy by casting, thereby increasing the bonding strength between the iron based sintered body and light metal alloy (Takiguchi, [0047]). 

The iron based sintered body being enveloped by an aluminum casting of Takiguchi corresponds to a sintered powder metal insert for casting into an aluminum casting, the sintered powder metal insert comprising: a sintered body comprising a powder metal alloy composition in which a plurality of particles of the powder metal alloy composition are sintered together to form the sintered body, wherein the powder metal alloy composition includes: an iron powder metal base; copper added to the iron powder metal base in the form of at least one of pre- alloyed copper in the iron powder metal base and an admixed copper-containing powder metal such that the copper is 3.5 weight percent or more of the powder metal alloy composition, wherein the copper present in the powder metal alloy composition is partially pre-alloyed in the iron powder metal base and is partially in the admixed copper-containing powder metal that is admixed with the iron powder metal base, and wherein the copper pre-alloyed in the iron powder metal base is in a range of 1 to 3 weight percent of the powder metal alloy composition; and carbon in an amount of 0.1 to 1.0 weight percent of the powder metal alloy composition of claim 10 of the present invention. 
The sintering of the mixed powders to form a sintered body of Takiguchi corresponds to in which a plurality of particles of the powder metal alloy composition are sintered together to form the sintered body of claim 10 of the present invention. The increased bonding strength between the iron based sintered body and light metal alloy due to the increase in free copper in the matrix of Takiguchi corresponds to facilitate formation of a metallurgical bond with an aluminum casting material of the aluminum casting upon casting of the sintered powder metal insert into the aluminum casting material of claim 10 of the present invention. The free copper being present in the matrix of Takiguchi corresponds to wherein a microstructure of the sintered body includes free copper of claim 13 of the present invention. The use of an aluminum alloy for the aluminum casting process of Takiguchi corresponds to wherein the aluminum casting material is an aluminum alloy of claim 18 of the present invention. 
The pure copper powder being 5-40 mass% of Takiguchi corresponds to wherein the admixed copper-containing powder metal is elemental copper powder metal of claim 21 and wherein the copper present in the powder metal alloy composition includes at least 3.5 weight percent copper that is provided in the form of the admixed copper-containing powder metal of claim 23 of the present invention. The iron powder being a stainless steel containing carbon of Takiguchi corresponds to wherein the iron powder metal base includes, at least in part, the carbon therein of claim 24 of the present invention. 

The fact that the composition of the sintered body of Takiguchi contains 5-40 mass% of copper, and in particular free copper in the matrix, a copper gradient would result in a higher concentration of copper on a surface of the sintered powder metal insert than in a center of the grains of the sintered powder metal insert would inherently occur because the amount of copper present in the sintered body is greater than the solid solubility limit of copper in the grains of iron, i.e., 3.5 wt.% or more, resulting in the gradient effect (Takiguchi, [0047]; Specification [0036]). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).	

The iron based sintered body enveloped by an aluminum alloy, where the free copper increases the bonding strength between the sintered body and the aluminum alloy of Takiguchi corresponds to a component comprising the sintered powder metal insert of claim 10 in which the sintered powder metal insert has been cast into the aluminum casting material and a metallurgical bond is formed between the aluminum casting material and the copper in the sintered powder metal insert of claim 15 of the present invention.
	


Regarding claim 11, Takiguchi also teaches Figures 1A and 1B where the iron based sintered body contains opposing ends, bolt holes, and a bearing receiving surface, see Figure 1A,  annotated by the Examiner, below (Takiguchi, Figures 1A and 1B).

    PNG
    media_image1.png
    327
    299
    media_image1.png
    Greyscale

The completed iron based sintered body of Takiguchi corresponds to herein the sintered body includes: a pair of opposing ends on lateral sides thereof; a bearing-receiving surface positioned on a side of the body between the pair of opposing ends, the bearing-receiving surface being adapted for reception of a bearing therein; and a pair of bolt holes extending through the body in an axial direction perpendicular to an axis of the bearing-receiving surface of claim 11 of the present invention. 

Regarding claim 14, Takiguchi also teaches that copper enhances the strength of the iron based sintered body by solid solution in the matrix and is precipitated as a free Cu phase in the matrix, i.e., when the solid solubility is reached free copper is precipitated (Takiguchi, [0047]). The precipitation of free copper after solid solution in the matrix with the iron of Takiguchi, corresponds to wherein at least some of the free copper in the microstructure results from adjacent iron grains reaching their solubility limit of copper of the present invention. 
Regarding claims 16 and 17, given that the composition and method of making the iron based sintered body of Takiguchi are substantially identical to the composition and method of making the component as used in the present invention, as set forth above, it is clear that the microstructure of a region of the metallurgical bond between the copper at the surface of the sintered powder metal insert and the aluminum casting material would inherently includes α and θ phases of Al-Cu and the metallurgical bond would inherently be an interfacial layer comprising both aluminum and copper atoms intermixed with one another as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).	

Regarding claim 22, the claim further limits wherein the copper is included in the pre-alloyed iron based powder of claim 10 (i.e., the copper is present in either the pre-alloyed iron based powder or in the admixed copper-containing powder metal) and therefore not required. As such, claim 22 is rejected based on similar reasons as claim 10.




Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takiguchi as applied to claim 10 above, and further in view of Donaldson et al. (US 2011/0000457 A1, hereinafter “Donaldson”).
Regarding claim 12, Takiguchi also teaches that the matrix of the iron based sintered body has a pearlite structure and that fine particle for improving the machinability are preferably dispersed in the matrix, where the fine particles include MnS in an amount of 0.1-5 mass% relative to the total amount of the iron based powder, copper powder, alloy element powder, graphite powder, and the fine particle powder, i.e., discrete amount (Takiguchi, [0051], [0057], and [0072]). 
However, Takiguchi does not explicitly disclose wherein a microstructure of the sintered body includes grains of ferrite.
With respect to the difference, Donaldson teaches a method for making a connecting rod where the composition of the connecting rod contains a carbon source and a prealloyed powder consisting essentially of copper and iron and is sintered to form the part (Donaldson, [0029]). Donaldson also teaches that copper is a ferrite strengthener and the microstructure contains pearlite, ferrite, and manganese sulfide (Donaldson, [0036] and [0043]). 
As Donaldson expressly teaches, the use of copper in the matrix, which is a ferrite strengthener, also improves the overall strength of the connecting rod (Donaldson, [0036]).
Takiguchi and Donaldson are analogous art as they are both drawn to methods of making iron based sintered components for engine parts (Takiguchi, [0004]; Donaldson, Abstract and [0025]).
In light of the motivation to include copper in an iron based sintered body to act as a ferrite strengthener and to have a microstructure containing pearlite, ferrite, and MnS as taught in Donaldson above, it therefore would have been obvious to one of ordinary skill in the art to also have pearlite, ferrite, and MnS in the microstructure of Takiguchi in order to increase the overall strength of the component part (Donaldson [0036]), and thereby arrive at the present invention. 



Claims 10-11, 13-18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Takiguchi et al. (US 2004/0182200 A1, hereinafter “Takiguchi”) in view of Nakamura et al. (JP5999285, hereinafter “Nakamura”).
It is noted that when utilizing JP5999285, the disclosures of the reference are based on US2017/0349981A1 which is an English language equivalent of the reference. Therefore, the column and line numbers cited with respect to JP5999285 are found in US2017/0349981A1.
	

Regarding claims 10, 13, 15, 18, 21, 23, and 24, Takiguchi teaches an iron based sintered body having the following composition, in mass% (Takiguchi, [0010]):
Element
Present Invention (wt.%)
Takiguchi
Cu
3.5% or more
5-40%
C
0.1-1.0%
0.5-2.5%
Fe metal base
Remainder
Remainder

The amount of Cu in the composition of Takiguchi is greater than the lowest required amount as used in the present invention. Moreover, the amounts of copper and iron overlap with the ranges of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
Moreover, Takiguchi teaches a pure copper powder is preferably used as the raw material of the copper powder (Takiguchi, [0069]). Takiguchi also teaches that the iron based powder used is preferably a pure iron powder and/or a stainless steel powder, where the stainless steel powder contains 0.4 mass% or less (Takiguchi, [0066-0068]). 

Takiguchi also teaches that the iron based sintered body is excellent in enveloped casting with a light metal alloy, i.e., an aluminum alloy casting process (Takiguchi, [0002] and [0081]). Takiguchi additionally teaches that an iron based powder, a copper powder, a graphite powder, and a lubricant powder are mixed to form a mixed powder, then placed in a mold to form a green compact by press molding, then sintered to form a sintered body (Takiguchi, [0064-0066]). Moreover, Takiguchi teaches that copper enhances the strength of the iron based sintered body by solid solution in the matrix, is precipitated as a free Cu phase in the matrix, and reacts with the light metal alloy when the iron based sintered body is enveloped in the light metal alloy by casting, thereby increasing the bonding strength between the iron based sintered body and light metal alloy (Takiguchi, [0047]). 

The sintering of the mixed powders to form a sintered body of Takiguchi corresponds to in which a plurality of particles of the powder metal alloy composition are sintered together to form the sintered body of claim 10 of the present invention. The increased bonding strength between the iron based sintered body and light metal alloy due to the increase in free copper in the matrix of Takiguchi corresponds to facilitate formation of a metallurgical bond with an aluminum casting material of the aluminum casting upon casting of the sintered powder metal insert into the aluminum casting material of claim 10 of the present invention. The free copper being present in the matrix of Takiguchi corresponds to wherein a microstructure of the sintered body includes free copper of claim 13 of the present invention. The use of an aluminum alloy for the aluminum casting process of Takiguchi corresponds to wherein the aluminum casting material is an aluminum alloy of claim 18 of the present invention. 
The pure copper powder being 5-40 mass% of Takiguchi corresponds to wherein the admixed copper-containing powder metal is elemental copper powder metal of claim 21 and wherein the copper present in the powder metal alloy composition includes at least 3.5 weight percent copper that is provided in the form of the admixed copper-containing powder metal of claim 23 of the present invention. The iron powder being a stainless steel containing carbon of Takiguchi corresponds to wherein the iron powder metal base includes, at least in part, the carbon therein of claim 24 of the present invention.

However, Takiguchi does not explicitly disclose copper added to the iron powder metal base in the form of at least one of pre-alloyed copper in the iron powder metal base and an admixed copper-containing powder metal such that the copper is 3.5 weight percent or more of the powder metal alloy composition, wherein the copper present in the powder metal alloy composition is partially pre-alloyed in the iron powder metal base and is partially in the admixed copper-containing powder metal that is admixed with the iron powder metal base, and wherein the copper pre-alloyed in the iron powder metal base is in a range of 1 to 3 weight percent of the powder metal alloy composition, i.e., the copper is present in both the pre-alloyed iron powder and the admixed copper-containing powder. 
With respect to the difference, Nakamura teaches an iron-based alloy powder for powder metallurgy, where the powder has a copper content in the range of 2.0-5.0 mass% (Nakamura, [0028]). Nakamura also teaches that 1/10 to 8/10 of the copper contained in the iron-based alloy powder is diffusion bonded in powder-form to the surfaces of raw material iron powder that has been subjected to pre-alloying and the remainder of the copper is contained in the raw material iron powder as a pre-alloy, i.e., 2/10-9/10 of the copper is pre-alloyed with the iron powder (Nakamura,[0031]). Given that the total amount of copper is 2.0-5.0 mass% and the pre-alloyed iron powder contains 2/10 to 9/10 of the total copper, the amount of copper in the pre-alloyed iron powder would be 0.4-4.5 mass%, which encompasses the amount of the present invention. 
As Nakamura expressly teaches, the copper in the iron-based alloy powder improves the strength of the sinter-forged member (Nakamura, [0029]).
Takiguchi and Nakamura are analogous art as they are both drawn to using an iron-based alloy powder to form a sintered product by powder metallurgy (Takiguchi, Abstract; Nakamura, Abstract). 
In light of the motivation to add copper to a pre-alloyed iron powder as taught in Nakamura above, it therefore would have been obvious to one of ordinary skill in the art to use an iron-based powder containing copper as the iron based powder of Takiguchi in order to improve the strength of the sinter-forged member (Nakamura, [0029]), and thereby arrive at the present invention.  
The iron based sintered body being enveloped by an aluminum casting of Takiguchi in view of Nakamura corresponds to a sintered powder metal insert for casting into an aluminum casting, the sintered powder metal insert comprising: a sintered body comprising a powder metal alloy composition in which a plurality of particles of the powder metal alloy composition are sintered together to form the sintered body, wherein the powder metal alloy composition includes: an iron powder metal base; copper added to the iron powder metal base in the form of at least one of pre- alloyed copper in the iron powder metal base and an admixed copper-containing powder metal such that the copper is 3.5 weight percent or more of the powder metal alloy composition, wherein the copper present in the powder metal alloy composition is partially pre-alloyed in the iron powder metal base and is partially in the admixed copper-containing powder metal that is admixed with the iron powder metal base, and wherein the copper pre-alloyed in the iron powder metal base is in a range of 1 to 3 weight percent of the powder metal alloy composition; and carbon in an amount of 0.1 to 1.0 weight percent of the powder metal alloy composition of claim 10 of the present invention. The copper in the pre-alloyed powder of Nakamura and the copper in the copper powder of Takiguchi corresponds to wherein the copper pre- alloyed in the iron powder metal base is in an amount of 3 weight percent of the powder metal alloy composition and the copper in the admixed copper-containing powder metal is in excess of 0.5 weight percent of the powder metal alloy composition of claim 22 of the present invention.  

The fact that the composition of the sintered body of Takiguchi contains 5-40 mass% of copper, and in particular free copper in the matrix, a copper gradient would result in a higher concentration of copper on a surface of the sintered powder metal insert than in a center of the grains of the sintered powder metal insert would inherently occur because the amount of copper present in the sintered body is greater than the solid solubility limit of copper in the grains of iron, i.e., 3.5 wt.% or more, resulting in the gradient effect (Takiguchi, [0047]; Specification [0036]). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).	

The iron based sintered body enveloped by an aluminum alloy, where the free copper increases the bonding strength between the sintered body and the aluminum alloy of Takiguchi corresponds to a component comprising the sintered powder metal insert of claim 10 in which the sintered powder metal insert has been cast into the aluminum casting material and a metallurgical bond is formed between the aluminum casting material and the copper in the sintered powder metal insert of claim 15 of the present invention.
	


Regarding claim 11, Takiguchi also teaches Figures 1A and 1B where the iron based sintered body contains opposing ends, bolt holes, and a bearing receiving surface, see Figure 1A,  annotated by the Examiner, below (Takiguchi, Figures 1A and 1B).

    PNG
    media_image1.png
    327
    299
    media_image1.png
    Greyscale

The completed iron based sintered body of Takiguchi corresponds to herein the sintered body includes: a pair of opposing ends on lateral sides thereof; a bearing-receiving surface positioned on a side of the body between the pair of opposing ends, the bearing-receiving surface being adapted for reception of a bearing therein; and a pair of bolt holes extending through the body in an axial direction perpendicular to an axis of the bearing-receiving surface of claim 11 of the present invention. 

Regarding claim 14, Takiguchi also teaches that copper enhances the strength of the iron based sintered body by solid solution in the matrix and is precipitated as a free Cu phase in the matrix, i.e., when the solid solubility is reached free copper is precipitated (Takiguchi, [0047]). The precipitation of free copper after solid solution in the matrix with the iron of Takiguchi, corresponds to wherein at least some of the free copper in the microstructure results from adjacent iron grains reaching their solubility limit of copper of the present invention. 

Regarding claims 16 and 17, given that the composition and method of making the iron based sintered body of Takiguchi are substantially identical to the composition and method of making the component as used in the present invention, as set forth above, it is clear that the microstructure of a region of the metallurgical bond between the copper at the surface of the sintered powder metal insert and the aluminum casting material would inherently includes α and θ phases of Al-Cu and the metallurgical bond would inherently be an interfacial layer comprising both aluminum and copper atoms intermixed with one another as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).	




Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takiguchi in view of Nakamura as applied to claim 10 above, and further in view of Donaldson et al. (US 2011/0000457 A1, hereinafter “Donaldson”).
Regarding claim 12, Takiguchi also teaches that the matrix of the iron based sintered body has a pearlite structure and that fine particle for improving the machinability are preferably dispersed in the matrix, where the fine particles include MnS in an amount of 0.1-5 mass% relative to the total amount of the iron based powder, copper powder, alloy element powder, graphite powder, and the fine particle powder, i.e., discrete amount (Takiguchi, [0051], [0057], and [0072]). 
However, Takiguchi does not explicitly disclose wherein a microstructure of the sintered body includes grains of ferrite.
With respect to the difference, Donaldson teaches a method for making a connecting rod where the composition of the connecting rod contains a carbon source and a prealloyed powder consisting essentially of copper and iron and is sintered to form the part (Donaldson, [0029]). Donaldson also teaches that copper is a ferrite strengthener and the microstructure contains pearlite, ferrite, and manganese sulfide (Donaldson, [0036] and [0043]). 
As Donaldson expressly teaches, the use of copper in the matrix, which is a ferrite strengthener, also improves the overall strength of the connecting rod (Donaldson, [0036]).
Takiguchi and Donaldson are analogous art as they are both drawn to methods of making iron based sintered components for engine parts (Takiguchi, [0004]; Donaldson, Abstract and [0025]).
In light of the motivation to include copper in an iron based sintered body to act as a ferrite strengthener and to have a microstructure containing pearlite, ferrite, and MnS as taught in Donaldson above, it therefore would have been obvious to one of ordinary skill in the art to also have pearlite, ferrite, and MnS in the microstructure of Takiguchi in order to increase the overall strength of the component part (Donaldson [0036]), and thereby arrive at the present invention.






Claims 10, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Omori et al. (JP 2012-092399A, hereinafter “Omori”).
The Examiner has provided a machine translation of JP 2012-092399A. The citation of the prior art in this rejection refers to the machine translation.
	
Regarding claims 10, 13, and 18, Omori teaches a cast-in sintered member for light alloy composite members having the following composition, in mass% (Omori, [0013]):
Element
Present Invention (wt.%)
Omori
Cu
3.5% or more
3-5
C
0.1-1.0%
0.2-1.2
Fe metal base
Remainder
Remainder

The amounts of Cu and C in the composition of Omori overlaps the range of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).
Moreover, Omori teaches the copper phase is distributed on the surface and inside of the sintered member, where there is more copper on the surface of the sintered member and less copper inside the sintered member, i.e., a copper gradient (Omori, [0013]). Omori also teaches that an iron-carbon alloy powder is used as the raw material in order to obtain the base structure and copper powder is added to the raw material and sintered so that the copper powder does not completely diffuse into the iron matrix during sintering (Omori, [0021] and [0029]). Omori further teaches that an aluminum alloy member is encased with the mixed raw material (Omori, [0003]).

The cast-in sintered member of Omori corresponds to a sintered powder metal insert for casting into an aluminum casting of claim 10. The composition of Omori corresponds to the sintered powder metal insert comprising: a sintered body comprising a the powder metal alloy composition of claim 1 in which a plurality of particles of the powder metal alloy composition are sintered together to form the sintered body, wherein the powder metal alloy composition includes: an iron powder metal base; copper added to the iron powder metal base in the form of at least one of pre- alloyed copper in the iron powder metal base and an admixed copper-containing powder metal such that the copper is 3.5 weight percent or more of the powder metal alloy composition, wherein the copper present in the powder metal alloy composition is partially pre-alloyed in the iron powder metal base and is partially in the admixed copper-containing powder metal that is admixed with the iron powder metal base, and wherein the copper pre-alloyed in the iron powder metal base is in a range of 1 to 3 weight percent of the powder metal alloy composition; and carbon in an amount of 0.1 to 1.0 weight percent of the powder metal alloy composition of claim 10. 
The gradient copper after compaction of Omori corresponds to wherein, upon compacting and sintering the powder metal alloy composition to form the sintered powder metal insert, the sintered powder metal insert has a copper gradient results in that provides a higher concentration of copper on a surface of the sintered powder metal insert than in a center of the grains of the sintered powder metal insert to facilitate formation of a metallurgical bond with an aluminum casting material of the aluminum casting upon casting of the sintered powder metal insert into the aluminum casting material of claim 10. The light alloy metal being an aluminum alloy of Omori corresponds to wherein the aluminum casting material is an aluminum alloy of claim 18 of the present invention. Preventing all of the copper from diffusing into the iron matrix during sintering of Omori corresponds to wherein a microstructure of the sintered body includes free copper of claim 13 of the present invention.   

Regarding claims 15 and 17, Omori also teaches that the amount of copper phase distributed on the surface of the sintered member is increased so that the amount of copper that reacts with the light alloy molten metal increases and the copper phase in the light alloy molten metal increases which in turn makes it easier for the molten light alloy to infiltrate into the pores of the sintered member (Omori, [0016]). The diffusion of the copper into the aluminum alloy of Omori corresponds to in which the sintered powder metal insert has been cast into the aluminum casting material and a metallurgical bond is formed between the aluminum casting material and the copper in the sintered powder metal insert of claim 15 and wherein the metallurgical bond is an interfacial layer comprising both aluminum and copper atoms intermixed with one another of claim 17 of the present invention. 

Regarding claim 16, given that the materials and method of the cast-in sintered member of Omori is substantially identical to the materials and method as used in the present invention, as set forth above, it is clear that the cast-in sintered member of Omori would inherently have a microstructure of a region of the metallurgical bond between the copper at the surface of the sintered powder metal insert and the aluminum casting material includes α and θ phases of Al-Cu as presently claimed. 
 	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Response to Arguments
In response to the amendment to claim 10 the previous claim objection are withdrawn.
In response to applicant’s discussion of what “discrete” means, the previous 35 U.S.C. 112(b) rejection is withdrawn. However, the newly amended claims have presented a new 35 U.S.C. 112(b) rejection as noted above.
Applicant primarily argues:
“These limitations are not found in or suggested by Takiguchi. Looking at Takiguchi, it is stated in paragraph [0065] of Takiguchi that, "An iron based powder, a copper powder, a graphite powder and a lubricant powder, optionally fine particle powder for improving machinability, are mixed to form a mixed powder." Paragraph [0066] of Takiguchi states that "The iron based powder is preferably a pure iron powder and/or a stainless steel powder" and paragraph [0069] states that "A pure copper powder is preferably used as the raw material of the copper powder." It is respectfully asserted that nothing in Takiguchi describes or suggests the pre-alloying of copper in an iron powder metal base. Rather, the copper appears to be provided entirely in admixed form.

In contrast, in powder metal formulations not having some amount of copper pre-alloyed in the iron powder metal base, there would be kinetic and processing barriers that might impede getting copper into the right locations in the right ways to develop such a copper gradient. For example, if all copper is admixed and none is pre-alloyed, then this would potentially require attempting to balance the processing parameters at sintering such that some amount of copper was dissolved into the ferrous grains during the sintering process - but still yet not too much such that some copper remained at the surface. Conversely, it may be possible that copper would be over-provided in admixed from an attempt to ensure that some copper remains at the surface after sintering, but this is potentially wasteful of copper or could leave more free copper than is truly necessary to facilitate casting. It can be seen, for example, that in the discussion of solely admixed copper, Takiguchi suggests that 10 to 30% copper by mass may be preferably provided, which is far in excess of the solubility limit of copper in iron.”
Remarks, pg. 9-10
The Examiner respectfully traverses as follows:
As noted above, it is unclear whether copper must be present in both the pre-alloyed powder and the admixed powder. Assuming that both must be present, the Examiner has included a secondary reference to teach a pre-alloyed iron based powder containing copper. Moreover, Takiguchi teaches that the iron based powder can be a stainless steel powder (Takiguchi, [0066]), i.e., contains copper. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738